Exhibit MOGUL ENERGY INTERNATIONAL, INC. CODE OF ETHICS The Board of Directors of Mogul Energy International, Inc. (the “Company”) maintains written policies and standards (the “Code of Ethics” or “Code”) designed to promote the following principles: 1. Honest and ethical conduct, including the ethical handling of apparent conflicts of interest between personal and professional relationships; 2. Full, fair, accurate, timely, and understandable disclosure in reports and documents that a registrant files with, or submits to, the United States Securities and Exchange Commission (the “Commission”) and in other public communications made by the Company; 3. Compliance with applicable governmental laws, rules and regulations; 4. The prompt internal reporting of violations of the code to an appropriate person or persons identified in the Code; and 5. Accountability for adherence to the Code. The Code applies to all directors, officers, and employees, and is intended to assist management and employees with the lawful and efficient conduct of the Company’s business operations, and to promote a safe and enjoyable work environment. The Code is posted on the Company’s website at www.mogulenergy.com and is available free of charge by writing to: Mogul Energy International, Inc. 520 Pike
